Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-15, 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 21) “in a first level of the multi-level feature selection mechanism, selecting, using a random number generator, a second-level sub-feature or award to be awarded to a user from among two or more available second-level sub- features or awards, each of the two or more available second-level sub-features or awards being mapped to a different set of outcomes; and in a second level of the multi-level feature, and based on the selected second-level sub-feature or award, selecting, using a random number generator, an outcome from among multiple outcomes of the second level of the multi-level feature, the outcome being selected from multiple outcomes, in the set of outcomes mapped to the selected second- level sub-feature or award, that are unique to the selected second-level feature or award and distinct from outcomes for other ones of the two or more second-level sub-features or awards available for selection in the first level”, (with respect to Claim 11) “as part of a first level of a multi-level feature selection mechanism triggered from a base game, displaying an animation that selects a second-level sub-feature or award to be awarded 
A multi-level bonus game is well known in the art. For instance, Schmidt et al. (2017/0193756) in view of Manz et al. (2011/0218027) teaches a multi-level bonus game. However, Schmidt in view of Berman is silent on “in a first level of the multi-level feature selection mechanism, selecting, using a random number generator, a second-level sub-feature or award to be awarded to a user from among two or more available second-level sub- features or awards, each of the two or more available second-level sub-features or awards being mapped to a different set of outcomes; and in a second level of the multi-level feature, and based on the selected second-level sub-feature or award, selecting, using a random number generator, an outcome from among multiple outcomes of the second level of the multi-level feature, the outcome being selected from multiple outcomes, in the set of outcomes mapped to the selected second- level sub-feature or award, that are unique to the selected second-level feature or award and 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715